Exhibit 10.3

MEMBERSHIP INTEREST SUBSCRIPTION AGREEMENT dated as of December 29, 2008 (this
“Agreement”) between GMAC LLC, a Delaware limited liability company (the
“Company”), GENERAL MOTORS CORPORATION (“GM”) and FIM MOLDINGS LLC (“FIM”).

BACKGROUND

WHEREAS, GM and FIM, respectively, wishes to subscribe for and purchase, and the
Company desires to issue and sell, the GM Interest (as hereinafter defined) and
FIM Interest (as hereinafter defined), respectively, on the terms and subject to
the conditions set forth herein; and

WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Amended and Restated Limited Liability Company Operating
Agreement of GMAC, dared as of November 30, 2006, as amended (the “LLC
Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

ARTICLE I

THE INTERESTS

Subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to GM and FIM, respectively, and GM and FIM, respectively, agrees
to purchase from the Company, the GM Interest and FIM Interest, respectively,
for the aggregate GM Purchase Price and aggregate FIM Purchase Price,
respectively, on the Closing Date. The GM Interest and FIM Interest shall be
issued to each of GM and FIM, respectively, pursuant to Article II hereof and
shall be subject to the terms and provisions of the LLC Agreement. The
obligations of GM and FIM herein shall be several and not joint.

ARTICLE II

PURCHASE AND SALE

Section 2.1 Purchase and Sale. (a) Upon the terms and subject to the conditions
of this Agreement, the Company agrees to issue and sell to FIM, and FIM agrees
to purchase from the Company, at the Closing, a number of Class A Membership
Interests up to 137,680 Class A Membership Interests (the “FIM Interest”), which
actual number to be purchased (in excess of 53,992 Class A Membership Interests,
if any) shall be in the sole discretion of FIM and set forth in a Section 6.1
Notice (as defined below); provided that the FIM Interest shall not be less than
53,992 Class A Membership Interests. Each such Class A Membership Interest shall
be purchased by FIM for a purchase price equal to $4,630 per Class A Membership
Interest (the “FIM Purchase Price”).

 

1



--------------------------------------------------------------------------------

(b) Upon the terms and subject to the conditions of this Agreement, the Company
agrees to issue and sell to GM, and GM agrees to purchase from the Company, at
the Closing, a number of Class B membership Interests equal to 215,968 Class B
Membership Interests less the number of Class A membership Interests set forth
in the Section 6.1 Notice of FIM in excess of 53,992 (the “GM Interest”). Each
such Class B Membership Interest shall be purchased by GM for a purchase price
equal to $4,630 per Class B Membership Interest (the “GM Purchase Price”), and
shall be issued by the Company to GM Finance Co. Holdings LLC, on behalf of GM.

Section 2.2 Payment of Purchase Price; Closing. The Company will deliver the FIM
Interest and GM Interest to FIM and GM, respectively, against payment by or on
behalf of FIM and GM, respectively, of the aggregate FIM Purchase Price and
aggregate GM Purchase Price, respectively and in each case, as set forth above
in Section 2.1, by wire transfer in immediately available funds to the account
designated by the Company on Annex A. The time and date of such delivery and
payment shall be 9 a.m., New York City time, on January 16, 2009 or such other
date or time as the parties shall mutually agree (such time being referred to
herein as the “Closing Date,” and the closing of the transactions contemplated
by this Agreement, the “Closing”). The Closing shall take place at the offices
of Wachtell, Lipton, Rosen & Katz, 51 W. 52nd St., New York, New York 10019, at
which time the parties shall make the deliveries described below.

(a) Deliveries by the Company. At the Closing, the Company shall deliver or
cause to be delivered to each of GM and FIM, a certificate, dated the Closing
Date, of an executive officer of the Company, certifying that, as of such date,
the representations and warranties of the Company contained herein are accurate,
true and correct with the same force and effect as though made on and as of such
date and that the books and records of the Company have been adjusted to reflect
the issuance of the GM Interest to GM Finance Co. Holdings LLC and the FIM
Interest to FIM.

(b) Deliveries by GM. At the Closing, GM shall deliver or cause to be delivered
the following to the Company:

(i) the aggregate GM Purchase Price;

(ii) a certificate, dated the Closing Date, of an executive officer of GM
certifying that, as of such date, the representations and warranties of GM are
accurate, true and correct with the same force and effect as though made on and
as of such date.

(c) Deliveries by FIM. At the Closing, FIM shall deliver or cause to be
delivered the following to the Company:

(i) the aggregate FIM Purchase Price;

(ii) a certificate, dated the Closing Date, of an executive officer or other
authorized signatory of FIM, certifying that, as of such date, the
representations and warranties of FIM are accurate, true and correct with the
same force and effect as though made on and as of such date.

 

2



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each of GM and FIM as of the date hereof
and as of the Closing that:

Section 3.1 Due Organization. The Company has been duly formed and is validly
existing as a Delaware limited liability company in good standing under the laws
of the State of Delaware.

Section 3.2 Authorization. The Company has the requisite power to enter into
this Agreement and the transactions and agreements contemplated hereby (the
“Transactions”) and to carry out its obligations hereunder and thereunder. This
Agreement has been duly authorized, and this Agreement has been duly executed
and delivered by the Company and constitutes a valid and binding agreement
enforceable in accordance with its terms, except, to the extent that
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other laws affecting the enforcement of creditors rights
generally or by general equitable principles. Neither the execution and delivery
of this Agreement, the consummation of the Transactions, nor compliance with the
terms, conditions or provisions of this Agreement will be a violation of any of
the terms, conditions or provisions of the Company’s Certificate of Formation or
the LLC Agreement (as amended through the Closing Date).

Section 3.3 Due Issuance. The Interests have been duly authorized, and when
issued and delivered against payment therefor as provided herein, will be duly
and validly issued, fully paid and non-assessable.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF GM AND FIM

Each of GM and FIM (each, a “Purchaser”) represents and warrants to the Company
as of the date hereof and as of the Closing that:

Section 4.1 Due Organization. Purchaser is duly organized and is validly
existing and in good standing under the laws of its jurisdiction of formation.

Section 4.2 Authorization. Purchaser has the requisite power to enter into this
Agreement and the Transactions and to carry out its obligations hereunder and
thereunder. This Agreement has been duly authorized, executed and delivered by
Purchaser and constitutes a valid and binding agreement of Purchaser enforceable
in accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or

 

3



--------------------------------------------------------------------------------

other laws affecting the enforcement of creditors rights generally or by general
equitable principles. Neither the execution and delivery of this Agreement,
consummation of the Transactions, nor compliance with the terms, conditions or
provisions of this Agreement, will be a violation of any of the terms,
conditions or provisions of Purchaser’s charter and bylaws or comparable
organizational documents.

Section 4.3 Access to Information. Purchaser has been supplied with and has had
access to such information as it deems relevant to entering into this Agreement
and has had the opportunity to inquire of management of the Company as to any
such information.

Section 4.4 Sophistication. Although such Purchaser (or its affiliates) is an
existing member of the Company, such Purchaser hereby acknowledges that (i) the
Company may be in possession of material, nonpublic information regarding
itself, its financial condition, results of operations, businesses, regulatory
status, properties, assets, liabilities, managements, projections, appraisals,
and plans, proposals and prospects; (ii) such information may be materially
adverse to such Purchaser’s interests; and (iii) if such Purchaser were in
possession of some or all of such information it might not be willing to enter
into the Transactions or would have a materially different view of the benefits
of the Transactions. Such Purchaser also acknowledges and agrees that the
Company shall have no additional obligation pursuant to or as a result of this
Agreement to disclose to such Purchaser any of the information referred to in
the preceding sentence.

ARTICLE V

CONDITIONS TO CLOSING

Section 5.1 Conditions to the Obligations of the Company. The obligations of the
Company hereunder shall be subject to the following conditions:

(a) All representations and warranties and other statements of each of the
Purchasers herein are, at and as of the Closing, true and correct; and

(b) Each of the Purchasers shall have performed all of its obligations hereunder
theretofore to be performed.

Section 5.2 Conditions to the Obligations of the Purchasers. The obligations of
each of the Purchasers hereunder shall be subject to the following conditions:

(a) All representations and warranties and other statements of the Company
herein are, at and as of the Closing, true and correct;

(b) The Company shall have performed all of its obligations hereunder
theretofore to be performed;

(c) The Company’s separate private exchange offers and cash tender offers to
purchase and/or exchange certain of its and its subsidiaries’ and Residential
Capital, LLC’s

 

4



--------------------------------------------------------------------------------

outstanding notes (the “Old Notes”) shall have been completed at or prior to
11:59 p.m., New York City time, on January 1, 2009 on the terms described in the
confidential offering memorandums related thereto in all material respects (the
“Bond Exchange”);

(d) (i) the Company shall not have failed to pay any principal of or interest on
indebtedness for borrowed money within any applicable grace period following the
due date thereof, (ii) no such indebtedness shall have been accelerated by the
holders thereof because of a default under any of the terms of such
indebtedness, and (iii) the Company shall not have failed to pay any required
distributions within any applicable grace period following the due date thereof
pursuant to the terms of any (a) equity securities issued in the Bond Exchange
or (b) any equity securities issued to or then held by the U.S. Treasury, in the
case of each of clauses (i), (ii) and (iii), if the amount of such indebtedness
or distributions unpaid or accelerated exceeds $100.0 million or its foreign
currency equivalent;

(e) the Company’s status as a bank holding company under the Bank Holding
Company Act of 1956, as amended, shall not have been revoked or otherwise
rescinded;

(f) since the date of this Agreement, there shall not have been any event,
change, effect or development that, individually or in the aggregate, has had or
could reasonably be expected to have a material adverse effect on the business,
assets, financial condition or results of operations of the Company and its
subsidiaries, taken as a whole (an “MAE”); provided that this condition shall be
deemed to have been satisfied unless the U.S. Treasury, acting reasonably, shall
have determined in writing that an MAE has occurred and is continuing;

(g) no law, regulation, injunction or other legal restraint or prohibition
preventing the consummation of the Transactions shall be in effect;

(h) neither the Company nor any of its material subsidiaries shall have
(i) commenced a voluntary proceeding under Title 11 of the United States Code,
as amended (the “Bankruptcy Code”) or any other state or federal bankruptcy law,
(ii) consented to the entry of an order for relief against it in an involuntary
case under the Bankruptcy Code or any other state or federal bankruptcy or
insolvency law, (iii) consented to the appointment of a custodian of it or for
substantially all of its property, or (iv) made a general assignment for the
benefit of its creditors, and no court of competent jurisdiction shall have
entered an order for relief against the Company or any such subsidiary in an
involuntary case under the Bankruptcy Code or any other state or federal
bankruptcy law; and

(i) in the case of GM, GM shall have received from the U.S. Treasury funds in an
amount at least equal to the aggregate GM Purchase Price, the use of proceeds of
which is limited by the U.S. Treasury to GM’s consummation of the purchase of
the GM Interest.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

Section 6.1 Interests. FIM shall promptly, but in any event no later than 5:00
p.m. Eastern time on January 14, 2009, provide an irrevocable written notice to
the Company and GM (the “Section 6.1 Notice”) setting forth the FIM Interest to
be purchased at the Closing by FIM pursuant to this Agreement.

Section 6.2 Further Assurances. Each party hereto shall do and perform or cause
to be done and performed all further acts and shall execute and deliver all
other agreements. certificates, instruments and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

Section 6.4 Public Announcements. The parties shall consult with each other
before issuing any press releases or otherwise making any public statements with
respect to this Agreement or the transactions contemplated hereby, and none of
the parties shall issue any press release or make any public statement without
the prior written consent of the other parties, except as may be required by law
and then only with such prior consultation with the other parties to the extent
practicable.

Section 6.4 Amendments and Waivers. (a) Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
duly executed and delivered by the Company and each of the Purchasers; and

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 6.5 Survival. The representations and warranties of the parties shall
survive the Closing forever.

Section 6.6 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties and their respective legal
successors and permitted assigns. No provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations or liabilities hereunder upon
any person or entity other than the parties and their respective legal
successors and permitted assigns. Neither of the Purchasers may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of the other parties hereto.

 

6



--------------------------------------------------------------------------------

Section 6.7 Notices. Any notice or other communication provided for herein or
given hereunder to a party shall be in writing and shall be given by delivery,
by telex, telecopier or by mail (registered or certified mail, postage prepaid,
return receipt requested) to the respective parties as follows:

If to GMAC:

 

GMAC LLC 200 Renaissance Center Detroit, MI 48265 Attention:    GMAC General
Counsel Facsimile:    (313) 656-6124 with a copy to: Wachtell, Lipton, Rosen &
Katz 51 West 52nd Street New York, New York 10019 Attention:    David E. Shapiro
Facsimile:    (212) 403-2314

If to GM:

 

General Motors Corporation 300 Renaissance Center Detroit, Michigan 48265
Attention:    Jeffrey Braun Facsimile:    (248) 267-2555 with a copy to:
Cravath, Swaine & Moore LLP Worldwide Plaza 825 Eighth Avenue New York, NY 10019
Attention    B. Robbins Kiessling; Philip A. Gelston Facsimile:    (212)
474-3700

If to FIM:

 

c/o Cerberus Capital Management, L.P 299 Park Avenue New York, NY 10171
Attention:    Lenard Tessler, Seth Plattus, Mark Neporent Facsimile:    (212)
750-5212

 

7



--------------------------------------------------------------------------------

with a copy to:

 

Schulte Roth & Zabel 919 Third Avenue New York NY 10022 Attention:   Alan
Waldenberg, David Rosewater Facsimile:   (212) 593-5955

or to such other address with respect to a party as such party shall notify the
other in writing.

Section 6.8 Entire Agreement. This Agreement constitutes the entire agreement,
and supersedes all other prior agreements and understandings, both written and
oral, among the parties and their affiliates with respect to the subject matter
hereof.

Section 6.9 Expenses. Except as otherwise expressly contemplated herein to the
contrary, regardless of whether the Transactions are consummated, each party
shall pay its own expenses incident to preparing for, entering into and carrying
out this Agreement and the consummation of the Transactions.

Section 6.10 Captions. The Section and Paragraph captions herein are for
convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.

Section 6.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument. This Agreement shall become effective
when each party shall have received counterparts hereof signed by each of the
other parties.

Section 6.12 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES OF SUCH STATE.

Section 6.13 Jurisdiction; Venue; Services of Process. Each of the parties
hereby irrevocably and unconditionally consents to submit to the exclusive
jurisdiction of the Delaware Court of Chancery in and for New Castle County, or
in the event (but only in the event) that such court does not have subject
matter jurisdiction over such action or proceeding, the United States District
Court for the District of Delaware, for any proceeding arising out of or
relating to this Agreement and the Transactions (and agrees not to commence any
proceeding relating thereto except in such courts), and further agrees that
service of any process, summons, notice or document by U.S. registered mail to
its respective address set forth in this Agreement shall be effective service of
process for any proceeding brought against it in any such court. Each of the
parties hereby irrevocably and unconditionally waives any objection to the
laying of venue of any proceeding arising out of this Agreement or the
Transactions in the Delaware Court

 

8



--------------------------------------------------------------------------------

of Chancery in and for New Castle County, or in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
action or proceeding, the United States District Court for the District of
Delaware, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such proceeding brought in any
such court has been brought in an inconvenient forum. Each of the parties agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

Section 6.14 Waivers of Jury Trial. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 6.15 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected impaired or invalidated so long as the
economic or legal substance of the Transactions is not affected in any manner
materially adverse to any party.

Section 6.16 No Presumption Against Drafter. Each of the parties has jointly
participated in the negotiation and drafting of this Agreement. In the event of
an ambiguity or a question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by each of the parties and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.

Section 6.17 Limitation of Liability. None of the parties hereto shall be
responsible or liable to any other party or any other person or entity for any
indirect, special, punitive or consequential damages (including, without
limitation, any loss of profits, business or anticipated savings) which may be
alleged as a result of this Agreement, any breach thereof or the financing
contemplated hereby.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first executed.

 

GMAC LLC By:  

/s/ David C. Walker

Name:   David C. Walker Title:  

Treasurer and Group

Vice President

GENERAL MOTORS CORPORATION By:  

/s/ Ray G. Young

Name:   Ray G. Young Title:   FIM HOLDINGS LLC By:   Cerberus FIM Investors, LLC
  its Managing Member By:   Cerberus FIM, LLC   its Managing Member By:  

/s/ Seth Gardner

Name:   Seth Gardner Title:   Authorized Signatory

[Membership Interests Subscription Agreement Signature Page]